Case 3:19-cv-O00800-LEK-ML Document 14 Filed 12/15/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ADLIFE MARKETING & COMMUNICATIONS
COMPANY, INC.,

Plaintiff, Civil Action No.: 3:19-cv-800
(LEK/ML)

-against-
AFFIDAVIT OF SERVICE

SWEENEY’S MARKET PLAZA, LLC,

Defendant.

 

State of New York)
SS.:
County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC., and is not a party to this
action.

That on the 11 day of December, 2019 at the office of the Secretary of State of New York in the
City of Albany he served the annexed Notice of Motion of Default Judgment, Affidavit and
Exhibits in Support, Statement of Damages, Proposed Default Judgment, Docket Sheet w/ Court
Order on SWEENEY’S MARKET PLAZA, LLC by delivering and leaving with

See VAY , aclerk in the office of the Secretary of State, of the State of New
York, personally at the Office of the Secretary of State of the State of New York, 2 true copies
thereof and that at the time of making such service, Deponent paid said Secretary of State a fee of
$40.00 Dollars. That said service was pursuant to section 303 of the Limited Liability Company
Law.

 

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

Sex Skin Color HairColor Age Height Weight

__ Male _*’White ___ Light 20-30 5.595"? ~¥100-150

+ Female __ Black Medium __ 31-40 ___ 5°6”’-6’ __ 151-200

__ Other "_ Dark 41-50 6717-65” 200-250

51-60 _ 6°6"+ 250+
61-70

Sworn to before me this 11" day of a

December, 2019 i Jeffrey Teitel

Hilary Teitél

Notary Public, State of New York
Qualified in Albany County

No. 01TE5049179

Commission Expires September 11, 2021
